ORDER

PER CURIAM.
Jerome Favell (Movant), acting pro se, claims the Circuit Court of Marion County erred in denying his motion requesting reduction of sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).